t c memo united_states tax_court eugene a beck et al petitioners v commissioner of internal revenue respondent docket nos filed date rugene a beck pro_se tracey a martinez for respondent ‘cases of the following petitioners are consolidated herewith eugene a beck docket no and beck's village west liquors ltd docket no -- - contents findings_of_fact i background uaw pp iit audit of opinion issue sec_1 penalty under sec_6663 a issue and whether mr beck is liable for the fraud formation and titling of stock in beck s liquors purchases of condominiums officers operation of the business returns ooo a oo whether beck's liguors is liable for the fraud_penalty under sec_6663 for fraudulently understating his income on his federal_income_tax return and under sec_6651 for fraudulently failing to file federal_income_tax returns for and i underpayment_of_tax a gro sec_1 b disal receipts of beck s liquors state bank_deposits cash payments a cash from till b gambling_losses cc insurance payment nonincome items lowed expenses payments in lieu of wages vehicle expenses and depreciation annual meeting expense sec_2 ee travel_expenses and entertainment_expenses a las vegas expenses b other meal and entertainment_expenses c cost of tickets to various sporting events insurance condominium fees utilities and property taxes paid for residences of mr beck michael and or michelle charges on the corporate visa card for mr beck's personal expenses re mrs beck's memorials funeral and medical bxpenses for bach of the years pincite c conclusion ew ee ew ee ew le we ee o85 il intent to evade taxes we ee ew ee ee ee ee ee c85 a badges_of_fraud failure to report income over an extended period of time we ee ee ee ee cot failure_to_file a tax_return ee concealment of bank accounts from internal revenue_agent failure to furnish the government with access to his records and failure to cooperate with tax authorities failure to keep adequate books_and_records - dealing in cash taxpayer’s experience and knowledge especially knowledge of tax laws al taxpayer's implausible explanations of conduct given at trial 4l participation in illegal activities or concealment of an illegal activity b conclusion ee ee eee ee ee ee ee issue whether petitioner mr beck received constructive dividends from beck's liquors in and in the respective amounts of dollar_figure and dollar_figure it ownership of stock of beck's liquors ii constructive dividends a diverted corporate income b remaining expenses we oe es memorandum findings_of_fact and opinion parr judge respondent determined deficiencies and penalties in petitioners' federal income taxes for and as follows - - fugene a beck docket nos penalty year deficiency sec_6663 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure beck's village west liquors ltd docket no penalty year deficiency sec_6663 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows ’ whether beck's village west liguors ltd beck's liquors or the corporation is liable for the fraud_penalty under sec_6663 for each of the years at issue we hold that it respondent determined that beck's liquors overstated its cost_of_goods_sold in the respective amounts of dollar_figure and dollar_figure on its and federal corporate_income_tax returns and understated its cost_of_goods_sold in the amount of dollar_figure on its federal corporate_income_tax return petitioners do not contest those adjustments additionally the notices of deficiency contain adjustments to beck's liquors deductions for charitable_contributions and to mr beck's taxable social_security_benefits these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them - - is not and therefore the period for assessing a deficiency has expired whether eugene a beck mr beck is liable for the fraud_penalty under sec_6663 for fraudulently understating his income_tax on his federal_income_tax return we hold that he is not and therefore the period for assessing a deficiency has expired whether mr beck is liable for the penalty under sec_6651 for fraudulently failing to file federal_income_tax returns for and we hold that he is not whether mr beck received constructive dividends from beck's liquors in and in the respective amounts of dollar_figure and dollar_figure we hold that he received constructive dividends in lesser amounts to be computed under rule in accordance with the court's finding and conclusions findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 5in the notice_of_deficiency issued to mr beck for and respondent determined that mr beck was liable for the penalty for fraud under sec_6663 in the answer respondent conceded that mr beck was not liable under sec_6663 but alleged that mr beck was liable under sec_6651 in the notice_of_deficiency issued to mr beck for and respondent determined that mr beck failed to report interest_income in the respective amounts of dollar_figure and dollar_figure mr beck did not challenge that determination in his petition and it is not at issue in these cases -- - incorporated herein by this reference it background at the time the petitions in these cases were filed mr beck resided in fargo north dakota and beck's liquors had its principal_place_of_business in fargo north dakota at the time of the trial in this case mr beck wa sec_73 years old a formation and titling of stock in beck's liquors in mr beck and his then wife gretchen beck mrs beck started a liquor store business in fargo north dakota known as village west liquors mr beck also had another liquor store bar known as vega ltd because mr beck owned vega ltd the becks treated mrs beck as the owner of village west liquors for liability purposes the becks decided to incorporate the liquor store business on date the becks incorporated beck's liguors mrs beck transferred the business of village west liguors with a net value of dollar_figure to beck's liquors in exchange for big_number shares of the common_stock of beck's liquors the becks have two children michael and michelle every year from to mrs beck transferred title to big_number shares of the stock of beck's liquors to each of her children by date michael and michelle each held title to big_number shares of the common_stock of beck's liquors -before mr beck operated the liguor store he was a farmer in michelle and her husband were having marital difficulties in order to avoid a claim by michelle's husband to the shares of beck's liguors stock titled in michelle's name title to the shares was transferred to michael for dollar_figure the corporate minutes specify that the corporation would issue big_number new shares of stock to michelle after mr and mrs beck had died although the stock of beck's liquors was originally titled in mrs beck's name and then transferred to the children the becks did not intend for the children to have any control_over the stock the corporation or the business until after their deaths michael and michelle were never told that they held title to any shares of beck's liguors stock the corporate minutes specify that mr and mrs beck would operate the business during their lifetime b purchases of condominiums in or beck's liquors paid dollar_figure in cash for a condominium the condominium was titled in the name of the corporation but mr and mrs beck lived in the condominium in beck's liquors also purchased a condominium for michael michael paid the condominium fees and utilities and beck's liquors paid the real_estate_taxes on date mr and mrs beck were in an automobile accident mrs beck was killed instantly c officers during the years at issue the following persons were officers of beck's liquors president gretchen beck vice president michael beck secretary michelle beck treasurer rugene beck president and treasurer rugene beck vice president michael beck secretary michael beck president michael beck vice president michelle beck secretary and treasurer fugene beck d operation of the business in the 1980s mr beck worked at the liquor store in the morning an employee jim grandbois mr grandbois worked in the afternoon and mrs beck closed the store mrs beck cleaned houses during the day and worked in the liquor store at night from through the years at issue mr grandbois worked full time and managed the store in addition to his wages beck's liquors provided mr grandbois with basic health insurance through protective life during the years at issue employees of beck's liquors often cashed their paychecks at the store and occasionally used cash from the till to pay for some minor store expenses most store - expenses were paid_by check the paychecks written on the corporate account were not included with the daily bank_deposits paychecks were cashed from the till in the amounts of dollar_figure in dollar_figure in and dollar_figure in expenses were paid from cash taken from the till in the amounts of dollar_figure in dollar_figure in and dollar_figure in bach day mr grandbois removed all but dollar_figure of the currency along with checks receipts and other miscellaneous items from the two cash tills in the store he placed everything he removed from the tills into a deposit bag the next morning he took the tapes out of the cash register and placed them in the deposit bags fach day mr beck picked up the deposit bag and took it to his home where he would count the money and prepare a deposit slip because of the store's close proximity to the canadian border some of the cash was in canadian currency mr beck kept a lock box in his home often he had in excess of dollar_figure in cash in the lock box mr beck used the cash to exchange the canadian currency with u s currency at the exchange rate the u s currency was then included in the deposit mr beck traveled to las vegas nevada to exchange the canadian currency to u s currency and to gamble in he went to las vegas four or five times in later years the exchange rate was lower and mr beck went less often mr beck - usually took dollar_figure to dollar_figure in canadian money to exchange on each trip and stayed in las vegas for or days the banks in fargo charged a fee of to percent above the exchange rate but the casinos charged at the exchange rate mr beck thought that a better exchange rate given by the casinos exceeded and justified the cost of the trips beck's liquors paid for mr beck's travel to las vegas and deducted the expenses on its federal_income_tax returns mr beck played blackjack only and did very well during the years at issue he won dollar_figure in dollar_figure in and dollar_figure in he did not report any gambling winning on his or the corporation's federal_income_tax returns for the years at issue he did report dollar_figure of gambling winnings on the corporation's return beck's liquors maintained corporate accounts at state bank of fargo norwest bank and merrill lynch mrs beck maintained a personal account at gate city bank mr beck did not maintained a personal checking account he paid for his personal expenses in cash during the years at issue mr beck kept the books_and_records for beck's liquors and had the primary responsibility for operating the store beck's liquors however did not maintain a formal record keeping system for income and expense items mr beck kept ledger sheets on the back of a deposit book the ledger sheets and cash register tapes were destroyed in date when the roof leaked every summer the becks spent one or two weeks in a cabin at a resort on lake melissa in detroit lakes minnesota michelle and her three children stayed a week and michael stayed a couple days the corporate minute book reflects that the annual stockholders meeting was held at the lake and beck's liquors paid the expenses_incurred by the becks for the vacation up until the time of mrs beck's death beck's liquors paid her a wage and officer's compensation at the time of her death mrs beck had between dollar_figure and dollar_figure of which dollar_figure was in cash mrs beck also had dollar_figure in an ira the beneficiaries of which were michael and michelle two checks for dollar_figure distributed from the ira and a dollar_figure check from her burial insurance were deposited into beck's liquors checking account some friends sent checks totaling approximately dollar_figure to mr beck as memorials for mrs beck the checks were deposited into beck's liguors checking account and mr beck wrote checks to churches and charitable organizations in memory of mrs beck some of mrs beck's funeral_expenses were paid from beck's liquors checking account the insurance_company paid for the vehicle that was destroyed in the accident the vehicle was owned by beck's liguors a check for dollar_figure was issued on date and on date dollar_figure was deposited into the corporation's -- merrill lynch account in addition to the payment for the loss of the car the insurance_company paid to mr beck death_benefits of dollar_figure in dollar_figure in and dollar_figure in beck's liquors never paid mr beck a salary during the years at issue mr beck received social_security_benefits but did not receive a salary or wages from any source mr beck received social_security payments in and in the respective amounts of dollar_figure dollar_figure and dollar_figure beck's liquors paid a share of the expenses related to an office in the condominium in which mr beck resided and garage storage in two garages mr beck used the corporate visa credit card to pay for his personal expenses in addition to corporate expenses he charged meals and travel_expenses that were deducted as entertainment_expenses on the corporate returns michael worked as a custodian for blue cross blue shield and red lobster he also worked in the liquor store on friday nights he stocked shelves filled the cooler dusted shelves swept the floors and occasionally took deposits to the bank and picked up freight from the liquor companies in beck's liquors paid dollar_figure in cash for a mercury topaz for michael he drove the topaz when he ran errands for the store during the years at issue beck's liguors did not pay michael cash for the work he did in the store in lieu of wages beck's liquors paid the real_estate_taxes on the condominium in which michael resided the insurance on the topaz and the premium on michael's life_insurance_policy during the years at issue michelle received public assistance and resided in minnesota after mrs beck died michelle frequently drove with her three young children to fargo to help mr beck at the time michelle owned an old ford mustang that did not have air conditioning and mr beck drove a buick century titled in the name of the corporation in order to make michelle's drive to fargo more comfortable mr beck traded the buick for the mustang beck's liquors however retained title to the buick mr beck drove the mustang during the summer of and then traded the mustang for a new oldsmobile the oldsmobile was titled in the name of beck's liquors for the occasional work michelle performed for the store beck's liquors paid for the insurance on the buick she drove in date michelle purchased a house in cottage grove minnesota for dollar_figure the dollar_figure downpayment was paid_by a check drawn on beck's liquors checking account the balance of the purchase_price was paid with cash from a loan secured_by certificates of deposit cds owned by beck's liquors mr beck paid the balance of the loan with cash payments of dollar_figure in and dollar_figure in -- in beck's liquors paid off a dollar_figure loan with cash in mr beck purchased a diamond ring for dollar_figure in cash mr beck prepared and filed corporate_income_tax returns for beck's liguors for tax years and mr beck prepared and filed his individual_income_tax_return form_1040 for tax_year he did not file individual income_tax returns form sec_1040 for tax years and ti audit of returns in the internal_revenue_service irs reviewed the records of businesses in the fargo area to ensure that the businesses had properly reported cash transaction of dollar_figure or more a review of the records of a car dealership revealed that beck's liquors purchased a car for approximately dollar_figure in cash on the basis of that cash transaction the irs conducted an audit of beck's liquors returns for and later the agent included the return for the irs agent interviewed mr beck mr beck cooperated with the agent he gave the agent his checks invoices and cash register receipts which were his only records he did not make misleading statements to or give misleading documents to respondent's agents because beck's liquors had no formal books the irs agent ‘mr beck remarried in and gave the ring to his present wife -- - reconstructed the corporation's income using canceled checks bank statements invoices and cash register receipts the agent identified all of the accounts of beck's liquors and the becks the agent analyzed the deposits made to the accounts and excluded all deposits that the agent believed were nontaxable including transfers between accounts the agent also obtained other documents such as statements from casinos and forms reporting cash transactions statements from two casinos showed gambling_losses of dollar_figure in and dollar_figure in the agent concluded that beck's liquors had income in and from mr beck's use of the corporation's cash that was not deposited into any corporate account he also concluded that mr beck had income from the use of corporate funds to make the cash purchases and to pay funeral and memorial expenses of mrs beck and personal living_expenses of mr beck and his children the agent referred the case to the criminal_investigation_division the case was assigned to a special_agent and finally to the department of justice the department of justice declined to prosecute mr beck in the case was returned to the original irs agent for civil closing the agent met with mr beck two or three times the first time mr beck saw the proposed adjustments was during one of these meetings the agent prepared a report and the matter went to appeals on date respondent mailed to beck's - liquors and to mr beck notices of deficiency for the taxable years and using the bank_deposits and cash_expenditures_method respondent determined that beck's liquors underpaid its tax by dollar_figure in dollar_figure in and dollar_figure in respondent asserts that beck's liguors underreported its income by the following amounts unreported gross_receipts big_number big_number big_number cost_of_goods_sold big_number big_number big_number disallowed expenses big_number big_number big_number total unreported income big_number big_number big_number respondent's adjustments to the gross_receipts of beck's liquors were computed as follows state bank_deposits big_number big_number big_number cash payments big_number big_number big_number nonincome items big_number big_number total gross_receipts big_number big_number big_number reported on return big_number big_number big_number unreported gross_receipts big_number big_number big_number the cash payments were identified as follows cash payments cash expenses---till big_number big_number wage--till big_number big_number big_number gambling_losses big_number -- insurance proceeds big_number -- -- state bank cd big_number -- -- norwest bank big_number big_number big_number gate city s l big_number -- -- loan payments big_number big_number big_number purchase of ring --- big_number --- purchase of car --- big_number --- merrill lynch --- -- deposit subsequent year big_number total cash payments big_number big_number big_number the nonincome items did not include dollar_figure from mrs beck's tra a dollar_figure check from her burial insurance and gifts totaling approximately dollar_figure from friends given to mr beck in memorial to mrs beck that were deposited into the corporation's accounts respondent made adjustments to the deductions for expenses as follows wages repairs bad_debts rents taxes interest depreciation payroll tax advertising cleaning entertmnt utilities security bus expense license supplies insurance legal job service dues subs auto exp bank charges workmen's comp ann mtg exp state withng nd income_tax total return exam adjust return exam adjust return exam adjust big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --o- big_number big_number -o- big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --o- big_number -o- -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- --o- big_number big_number big_number big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- -o- -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- -o- -o- -o- -o- -o- -o- -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- -o- -o- big_number -o- big_number big_number -o- big_number -o- -o- --o- -o- -o- -o- -- big_number big_number big_number big_number -o- -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent determined that the following payments by beck's liquors were constructive dividends to mr beck condo association fees big_number big_number insurance-condos vehicles big_number big_number big_number diverted corporate income big_number big_number big_number credit card--personal expenses big_number big_number big_number auto expense repairs big_number big_number big_number miscellaneous -o- advertising personal ticket use condo utilities big_number big_number big_number other personal expenses big_number big_number big_number property taxes big_number big_number big_number annual meeting expenses big_number big_number big_number total as a result of respondent's determination that mr beck received constructive dividends from beck's liquors in each of the years at issue respondent determined that mr beck underpaid his taxes in and respectively in the amounts of dollar_figure dollar_figure and dollar_figure opinion issue sec_1 whether beck's liquors is liable for the fraud_penalty under sec_6663 for bach of the years at issue and whether mr beck is liable for the fraud_penalty under sec_6663 for fraudulently understating his income on his federal_income_tax return and under sec_6651 for fraudulently failing to file federal_income_tax returns for and respondent asserts that beck's liguors is liable for the fraud_penalty under sec_6663 for each of the years at issue and that mr beck is liable for the fraud_penalty under sec_6663 for fraudulently understating his income on his - - federal_income_tax return and under sec_6651 for fraudulently failing to file federal_income_tax returns for and respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 respondent must prove by clear_and_convincing evidence that petitioners underpaid their taxes in each year and that petitioners intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection parks v commissioner supra pincite i underpayment_of_tax first respondent must prove by clear_and_convincing evidence the existence of an underpayment_of_tax for each of the years at issue for fraud purposes respondent may not rely upon petitioners' failure to carry the burden_of_proof as to the underlying deficiency id 92_tc_661 56_tc_297 respondent asserts that using the bank_deposits and cash_expenditures_method beck's liquors underpaid its tax by dollar_figure in dollar_figure in and dollar_figure in respondent asserts that mr beck received constructive dividends from beck's liquors in each of the years at issue and as a result mr beck underpaid his taxes in and - respectively in the amounts of dollar_figure dollar_figure and dollar_figure if a taxpayer does not maintain adequate books_and_records the commissioner may reconstruct the taxpayer's income by any reasonable method which clearly reflects income sec_446 348_us_121 33_f3d_991 8th cir affg tcmemo_1993_423 the bank_deposits and cash_expenditures_method is a rational way to reconstruct income see caulfield v commissioner supra pincite parks v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir respondent asserts that beck's liguors underreported its income by dollar_figure for dollar_figure for and dollar_figure for a gross_receipts of beck's liquors respondent determined unreported gross_receipts of beck's liguors totaling dollar_figure for dollar_figure for and dollar_figure for state bank_deposits petitioners do not dispute the amounts of the state bank_deposits bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite cash payments respondent included in the gross_receipts of beck's liquors items identified as cash payments totaling dollar_figure in dollar_figure in and dollar_figure in petitioners dispute that these items were gross_receipts of beck's liquors a cash from till employees of beck's liquors often cashed their paychecks at the store and occasionally used cash from the till to pay for some minor store expenses most store expenses were paid_by check the paychecks written on the corporate account were not included with the daily bank_deposits because mr beck used the deposits to calculate gross_receipts the cash used to cash the checks and pay the expenses was omitted from the computation of gross_receipts paychecks were cashed from the till in the amounts of dollar_figure in dollar_figure in and dollar_figure in expenses were paid from cash taken from the till in the amounts of dollar_figure in dollar_figure in and dollar_figure in beck's liquors underreported its gross_receipts in those amounts in the years at issue b gambling_losses on the basis of reports from two casinos respondent asserts that mr beck used corporate cash to pay for gambling_losses in and records from the mirage casino indicate that mr beck lost dollar_figure in records from the riviera casino show - that mr beck lost dollar_figure in and dollar_figure in and won dollar_figure in mr beck however did not have gambling_losses during the years at issue rather he had gambling winnings of dollar_figure in dollar_figure in and dollar_figure in mr beck did not report the gambling winnings on his individual returns or the corporation's returns for the years at issue because he gambled with the corporation's canadian currency mr beck thought that the winnings were taxable to beck's liquors therefore in an attempt to correct the omission he reported dollar_figure of gambling winnings on the corporation's return the winnings however are not the income of beck's liguors even though mr beck used corporate funds for gambling the winnings are mr beck's income and represent his unreported income in the years at issue in computing the income of beck's liquors however we find that the cash expenditures should not include gambling_losses furthermore the cash winnings represent a source of cash and the cash expenditures should be reduced by dollar_figure in dollar_figure in and dollar_figure in cc insurance payment the insurance payment was for the vehicle that was destroyed in the accident in which mrs beck was killed the vehicle was owned by beck's liquors respondent included insurance proceeds of dollar_figure in the gross_receipts of beck's liguors because respondent asserts there was no business use and mr beck cashed -- - the check and received the money contrary to respondent's assertion however the record shows that the insurance_company issued a check for dollar_figure on date and dollar_figure was deposited into the corporation's merrill lynch account on date mr beck did not receive the money the insurance payment was for a casualty_loss that occurred in the year of the payment respondent has not established that there was a gain on the receipt of the insurance payment ie that the basis in the vehicle was less than the amount of the payment we find that the payment is income neither to the corporation nor to mr beck d remaining cash payments mr beck contends that the following cash payments were not income because they were made with cash mrs beck had accumulated before her death purchase of ring --- dollar_figure -- purchase of car -- big_number -- loan payments dollar_figure big_number dollar_figure state bank cd big_number -- -- norwest bank -- -- big_number gate city s l big_number - - total big_number big_number big_number at the time of her death mrs beck had between dollar_figure and dollar_figure of which only dollar_figure was in cash the cash expenditures_for should be reduced to reflect the dollar_figure available to mr beck - - in addition to mrs beck's cash mr beck received social_security payments in and in the respective amounts of dollar_figure dollar_figure and dollar_figure the corporation paid most of mr beck's living_expenses meals condominium fees utilities car expenses and entertainment and travel_expenses mr beck did not deposit his social_security checks into any bank account he kept the money in cash respondent has not established that the cash was not available for the cash payments we have also found that mr beck's gambling winnings should be included in the cash available nonincome items mr beck asserts that the amount of nonincome items should be increased to reflect dollar_figure from mrs beck's ira a dollar_figure check from her burial insurance gifts from friends totaling approximately dollar_figure given to mr beck in memorial to mrs beck and death_benefits paid to mr beck mrs beck had dollar_figure in an ira the beneficiaries of which were michael and michelle two checks for dollar_figure distributed from the ira and a dollar_figure check from her burial insurance were deposited into beck's liquors checking account the nonincome items should be increased to reflect those nontaxable deposits friends sent checks totaling approximately dollar_figure to mr beck as memorials for mrs beck the checks were deposited into - - beck's liquors checking account the nonincome items should be increased to reflect those nontaxable deposits the insurance_company paid to mr beck death_benefits of dollar_figure in dollar_figure in and dollar_figure in the insurance payments were deposited into the state bank account the payments are not income to beck's liquors and the nonincome amount should be increased by those amounts b disallowed expenses respondent disallowed certain of beck's liquors' business_expense deductions reported on the corporation's returns for and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner was unable to substantiate some of the expenses some of the expenses were personal living_expenses that are not deductible pursuant to sec_262 the primary items in dispute are payments in lieu of wages vehicle expenses and depreciation annual meeting expenses travel and entertainment_expenses insurance condominium fees utilities and property taxes paid for residences of mr beck michael and or michelle charges on the corporate visa card for mr beck's personal expenses mrs beck's funeral and medical_expenses and payments made to churches and charitable organizations in memory of mrs beck -- p7 - sec_162 generally allows a deduction for ordinary and necessary business_expenses in general an expense is ordinary under sec_162 if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 ordinarily an expense is necessary if it 1s appropriate and helpful to the taxpayer's trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir even if an expense is ordinary and necessary it is deductible under sec_162 only to the extent it is reasonable in amount see eg 380_f2d_786 9th cir in deciding whether an expense is ordinary and necessary within the meaning of sec_162 courts generally focus on the existence of a reasonably proximate relationship between the expense and the taxpayer's business and the primary motive or purpose for incurring the expense see eg 229_f2d_947 8th cir affg on this issue 23_tc_138 36_tc_879 33_tc_838 in general where an expenditure is primarily for profit--motivated purposes and personal benefit is distinctly secondary and incidental it may be deducted under sec_162 - - intl artists ltd v commissioner 55_tc_94 25_tc_463 14_tc_66 conversely if an expenditure is primarily motivated by personal considerations no deduction for it will be allowed henry v commissioner supra larrabee v commissioner supra payments in lieu of wages in lieu of wages beck's liquors paid the real_estate_taxes on the condominium in which michael resided the insurance on the topaz and the premium on michael's life_insurance_policy for the occasional work michelle performed for the store beck's liquors paid for the insurance on the buick she drove those payments are for services rendered and are deductible by the corporation vehicle expenses and depreciation sec_167 generally allows a depreciation deduction with respect to property used in a trade_or_business or held_for_the_production_of_income in determining whether such a deduction is permitted courts ordinarily have focused on whether the acquisition and or maintenance of property was primarily associated with profit-motivated purposes intl artists ltd v commissioner supra on the and corporate returns beck's liquors claimed vehicle expenses for three vehicles the pickup - truck the car driven by mr beck and the car driven by michael respondent allowed a vehicle expense deduction for percent of the use of the pickup truck plus dollar_figure per month for other expense relating to vehicle use a taxpayer's costs of commuting to and from his place of business are nondeductible personal expenses 413_us_838 326_us_465 63_tc_129 sec_1_162-2 sec_1_262-1 income_tax regs mr beck and michael used the corporate-owned automobiles to commute to work and for personal purposes petitioners did not keep logs for any business use of the vehicles and the record does not show that beck's liquors is entitled to a deduction greater than the amount allowed by respondent beck's liquors may not deduct amounts in excess of those allowed by respondent annual meeting expenses every summer the becks spent or weeks in a cabin at a resort on lake melissa in detroit lakes minnesota michelle and her three children stayed a week and michael stayed a couple days the corporate minute book reflects that the annual stockholders meeting was held at the lake and beck's liquors paid the expenses_incurred by the becks for the vacation although an informal annual stockholders meeting may have been held during the week at the cabin the trip was in fact a -- - vacation primarily for the recreation and pleasure of the family the expenses are not deductible travel_expenses and entertainment_expenses a las vegas expenses beck's liguors deducted travel_expenses mr beck incurred traveling to las vegas and expenses_incurred for the yearly trip to the cabin under sec_162 a taxpayer is allowed to deduct ordinary and necessary travel_expenses paid while away from home in the pursuit of business commissioner v flowers supra pincite 72_tc_433 where a taxpayer travels to a destination for both business and personal activities travel_expenses to and from the destination are deductible only if the trip is related primarily to the taxpayer's business if the purpose of the trip is primarily personal the travel_expenses to and from the destination are not deductible even though the taxpayer engages in some business activities at the destination 30_tc_386 sec_1_162-2 income_tax regs whether a trip is related primarily to the taxpayer's business or is primarily personal is a question of fact commissioner v flowers supra sec_1_162-2 income_tax regs a casual connection to one's business does not make the cost of the trip a business_expense 46_tc_272 - - mr beck justified payment by beck's liquors of expenses for traveling to las vegas by the savings in the exchange rate the fargo banks charged percent whereas the casinos charged percent if he exchanged dollar_figure in fargo the banks charged dollar_figure if he exchanged the same amount in las vegas the casinos charged only dollar_figure therefore every time he went to las vegas he saved dollar_figure to dollar_figure on the exchange which amounts exceeded his travel_expenses although mr beck was able to get a better exchange rate for the canadian currency we are convinced that the trips to las vegas were primarily to allow mr beck to gamble the expenses are personal and not deductible b other meal and entertainment_expenses beck's liquors claimed the cost of meals as entertainment deductions for and most of which respondent disallowed respondent disallowed all deductions for meal expenses entertainment_expenses are not deductible from gross_income unless as a threshold matter they are ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business sec_1_162-1 income_tax regs the expenses must be directly related to the business sec_274 sec_1_274-2 income_tax regs for an entertainment expense to be directly related to the active - - conduct of a business the taxpayer must have had more than a generalized expectation of deriving income or a specific business benefit at some indefinite future time from those entertained walliser v commissioner supra pincite even if such expenses are business related within the meaning of sec_162 however they must be substantiated pursuant to sec_274 and the regulations thereunder sec_1_274-1 income_tax regs beck's liguors did not comply with the detailed substantiation requirements of sec_274 and the regulations thereunder beck's liquors deducted meal expenses because some topic related to the liquor store was always discussed mr beck testified that during the meals he was entertaining clients or discussing business with an employee or supplier a taxpayer's general testimony that business was always discussed during the entertainment is not sufficient to establish a business_purpose the fact that there was a general discussion of the liquor store does not establish a business_purpose directly related to the business of beck's liquors 66_tc_879 leon v commissioner tcmemo_1978_367 c cost of tickets to various sporting events beck's liquors purchased tickets to various sporting events for promotional purposes and deducted the cost as an entertainment expense respondent allowed all but dollar_figure of the cost of the tickets as a deductible expense respondent did not - - allow a deduction for dollar_figure attributable to tickets used by mr beck the tickets used by mr beck were personal expenses not deductible by the corporation insurance condominium fees utilities and property taxes paid for residences of mr beck michael and or michelle generally a taxpayer may not deduct expenses with respect to a dwelling_unit that the taxpayer uses as a residence during a taxable_year sec_280a this general_rule does not apply however where the taxpayer uses a portion of the residence regularly and exclusively as the taxpayer's principal_place_of_business sec_280a a mr beck asserts that because his residence address is the address used by beck's liguors for purposes of state licensing and registration that his residence is the principal_place_of_business of beck's liquors in 506_us_168 the supreme court held that when a taxpayer carries on business in more than one location the principal place of a taxpayer's business is the most important or significant place of business this turns on two conditions the relative importance of the activities performed at each business location and the time spent at each place id the most important activity of beck's liquors is the sale of liquor the sale take place in the store not in petitioner's condominium - -- mr beck also asserts that he should be allowed to deduct expenses related to garages because store supplies are stored in the garages an exception in sec_280a c provides that if an office is a separate structure not attached to the dwelling_unit and is used in connection with the taxpayer's trade_or_business a home_office deduction may be justified however the statute requires that the separate structure be used exclusively for business purposes in order to gqualify for the deduction mr beck does not assert that the garages are used exclusively for business purposes the expenses related to mr beck's condominium and the garages are personal expenses of mr beck and may not be deducted by the corporation charges on the corporate visa card for mr beck's personal expenses mr beck used the corporate visa credit card to pay for his personal expenses in addition to corporate expenses mr beck claims that he did not deduct his personal expenses on the corporation's return mr beck did not report the payments as income to him the expenses are not deductible by the corporation and are taxable dividends to mr beck mrs beck's memorials funeral and medical bxpenses mr beck wrote checks from the corporate account to churches and charitable organizations in memory of mrs beck some of mrs beck's funeral_expenses were paid from beck's liguors -- - checking account these items represent nondeductible personal expenses c conclusion we conclude that respondent has shown that beck's liquors and mr beck underpaid taxes in all the years at issue ii intent to evade taxes the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner t c pincite 80_tc_1111 a corporation is liable for fraud if the corporate officer has the fraudulent intent to evade the corporation's taxes 96_tc_858 affd 959_f2d_16 2d cir 34_tc_740 affd 325_f2d_1 2d cir mazzocchi bus co v commissioner tcmemo_1993_43 affd 14_f3d_923 3d cir the fraudulent intent of beck's liquors may be established by the acts of its president mr beck who completely dominated its activity fraud means actual intentional wrongdoing 118_f2d_308 5th cir revg b t a a24 or the intentional commission of an act or acts for - - the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 a taxpayer's negligence even gross negligence is not enough to prove a willful_attempt_to_evade_tax 5_tc_608 and understatement of income is not sufficient to establish fraud 416_f2d_737 7th cir affg upshaw v commissioner tcmemo_1968_123 however if a taxpayer consistently underreports income and other circumstances show an intent to conceal the income an inference of fraud may be justified holland v united_states u s pincite a badges_of_fraud the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 fraud may be inferred from any conduct the likely effect of which would be to mislead or to conceal 317_us_492 the courts have relied on numerous indicia of fraud including the following a taxpayer’s failure to report income over an extended period of time a taxpayer’s failure_to_file a tax_return a taxpayer’s concealment of bank accounts from internal revenue agents failure to furnish the government with access to his records and failure to cooperate with tax authorities a - - taxpayer’s failure to keep adequate books_and_records dealing in cash a taxpayer’s experience and knowledge especially knowledge of tax laws a taxpayer's implausible explanations of conduct given at trial and participation in illegal activities or concealment of an illegal activity 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 363_f2d_151 9th cir 99_tc_202 mccullough v commissioner tcmemo_1993_70 these indicia are not direct evidence of fraud and we consider them in the context of the surrounding circumstances 98_tc_511 comparato v commissioner tcmemo_1993_52 failure to report income over an extended period of time mr beck underreported the income of beck's liquors in each of the years at issue the greatest portion of the omitted income is attributable to the inclusion of cash purchases and disallowance of deductions for payment of personal expenses of mr beck and his children mr beck also failed to report as income the amount of his personal expenses that were paid out of the corporation's funds fraud however may not be inferred from a mere understatement of income holland v united_states u s pincite or from a deficiency in tax due to an honest -- - mistake or poor judgment 19_tc_631 although these omissions are substantial enough to indicate fraudulent intent the omissions alone are not so substantial as to unequivocally indicate fraudulent intent and we consider them in the context of the entire record 635_f2d_1272 recklitis v commissioner supra pincite wheadon v commissioner tcmemo_1992_633 cf 389_f2d_236 7th cir affg tcmemo_1966_234 mr beck believed that payment by the corporation of an expense tied to the corporation was proper for example the corporation paid for the expenses_incurred at the cabin and deducted them as expenses related to the annual stockholders' meeting the corporation owned the condominiums where mr beck and michael resided the corporation paid expenses related to the condominiums and deducted the expenses on its return similarly expenses for the vehicles used by mr beck and michael were deducted the corporation paid for many of mr beck's meals mr beck believed that the payment and deduction was proper because he discussed the activities of the liquor store or was entertaining customers or suppliers of the store the corporation paid for mr beck's travel_expenses to las vegas the corporation's savings at the better exchange rate in -- -- las vegas exceeded the costs of mr beck's travel_expenses therefore he reasoned that it was proper for the corporation to pay for the expenses and deduct the expenses on its returns although mr beck was wrong about the propriety of paying those expenses with corporate funds and deducting the expenses on the corporate return we do not think that the error was a result of fraudulent intent to evade tax furthermore beck's liquors underreported its cost_of_goods_sold by dollar_figure on its return a taxpayer intending to fraudulently evade tax would not understate the cost_of_goods_sold particularly by such a substantial amount failure_to_file a tax_return in the instant cases mr beck's failure_to_file returns for and is consistent with his belief that his gross_income was less than the minimum amount that required the filing of a return mr beck's failure_to_file does not therefore convince us that such failure was due to fraud dajos v commissioner tcmemo_1986_330 concealment of bank accounts from internal revenue_agent failure to furnish the government with access to his records and failure to cooperate with tax authorities there is no evidence of concealment or attempts to mislead respondent’s agents mr beck was cooperative and forthright throughout respondent’s investigation there is no evidence of any falsification or alteration of books_and_records mr beck -- - did not conceal his assets or the assets of beck's liguors mr beck did not use secret accounts or fictitious nominees to hide his sources of income mr beck turned over to respondent all records that he was aware of at the relevant times and thought were pertinent to the tax returns failure to keep adequate books_and_records mr beck's failure to keep adegquate books_and_records resulted in large part from his failure to seek professional bookkeeping and tax_advice his lack of bookkeeping training and the unusual and tragic circumstances surrounding mrs beck's death mrs beck was killed in a car accident in date as mr beck explains the years were years of trama sic my wife and i were in an auto accident in which we struck a moose on the interstate the top of our car was taken off my wife was driving and was decapated sic unless someone has seen your wife and best friend of years bleed to death and die in front of your eyes i don't think that you could be thinking about keeping a great set of books she had done the bookkeeping up to that time on the entire record petitioners' books_and_records are not inadequate as a result of fraud dealing in cash although mr beck may have conducted many transactions in cash there is no indication that he tried to hide or conceal any of these activities his property purchases and banking activities were appropriately documented there is no evidence - al --- that mr beck attempted to structure cash purchases to avoid the requirements for reporting cash transactions taxpayer’s experience and knowledge especially knowledge of tax laws in determining the presence or absence of fraud we must consider the native equipment and the training and experience of the party charged iley v commissioner t c pincite mr beck did not consult an accountant or any other professional for advice in preparing the returns of beck's liquors or his individual returns he has no special training or education taxpayer's implausible explanations of conduct given at trial mr beck's testimony was plausible and we believe generally truthful at the trial of this case he answered guestions directly and candidly and did not appear to be evasive or deceptive he impressed us as a sincere although mistaken individual we may discount testimony which we find to be unworthy of belief but we may not arbitrarily disregard testimony that is credible and uncontradicted 39_f3d_658 6th cir affg and remanding 99_tc_370 and tcmemo_1992_616 participation in illegal activities or concealment of an illegal activity respondent does not allege that mr beck participated in any illegal activities or that he tried to conceal an illegal activity b conclusion the existence of fraud is a question of fact to be resolved by consideration of the entire record parks v commissioner t c pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir we do not impute or presume fraud and we do not find fraud on the basis of circumstances that do no more than create a suspicion of fraud 66_tc_538 although respondent is not required to establish fraud beyond a reasonable doubt the clear_and_convincing standard requires that he establish fraud by more than a preponderance_of_the_evidence kellett v commissioner t c pincite although mr beck's omissions of income were substantial alone they do not provide clear_and_convincing evidence that he intended to evade tax the other indicia of fraud that we have considered are inconclusive or show a lack of fraudulent intent mr beck's explanations for his failures to report all income were neither implausible nor inconsistent and the circumstances surrounding the omissions are as consistent with innocent mistake as with willful evasion what has been proved is a negligent or at most a willful disregard of rules or regulations after examining the record we conclude that mr beck lacked the specific intent to evade tax that 1s required to find fraud -- - in the absence of fraud the period for assessing a deficiency in tax had expired prior to the issuance of the notices of deficiencies to beck's liquors for all years at issue and to mr beck for sec_6501 c issue whether petitioner mr beck received constructive dividends from beck's liguors in and in the respective amounts of dollar_figure and dollar_figure because mr beck did not file returns for and the period for assessing a deficiency did not expire prior to the issuance of the notice_of_deficiency sec_6501 respondent asserts that mr beck is the true owner of the stock of beck's liquors and that he received constructive dividends from the corporation in and i ownership of stock of beck's liquors beneficial_ownership rather than bare_legal_title is critical in determining who is a shareholder 58_tc_267 47_tc_218 affd per curiam 391_f2d_930 5th cir a nominee theory involves the determination of the true beneficial_ownership of property see eg 211_f3d_280 5th cir nominees guardians agents and custodians are not recognized as taxable entities 527_f2d_621 - the following factors are generally considered in determining nominee status a no consideration or inadequate consideration paid_by the nominee b property placed in the name of the nominee in anticipation of a suit or occurrence of liabilities while the transferor continues to exercise control_over the property c close relationship between transferor and the nominee d failure to record conveyance e retention of possession by the transferor and f continued enjoyment by the transferor of benefits of the transferred property 505_f2d_1031 10th cir see also oxford capital corp v united_states supra mr beck testified my son and my daughter owned the stock my son said he didn't own the stock but this of course 1s a private family affair when i am gone the children are going to own that store without any hassle so the stock was transferred to the children back in the '80s further he testified that michael will own the business half of it when the time comes the record in these cases establishes that although the stock was originally titled in mrs beck's name mr and mrs beck equally owned and controlled the stock in beck's liguors after mrs beck died mr beck alone controlled and owned the stock neither mr beck nor mrs beck intended for michael and michelle to own the stock during the parents' lifetimes we find - - that mr beck was the sole shareholder of beck's liquors during the years at issue ii constructive dividends sec_61 defines gross_income to include all income from whatever source derived including receipt of a dividend sec_61 a dividend is any distribution_of_property made by a corporation to its shareholders to the extent of its earnings_and_profits ’ sec_316 when a corporation confers an economic benefit upon a shareholder in his capacity as such without an expectation of reimbursement that economic benefit becomes a constructive_dividend taxable to the respective shareholder 577_f2d_1206 5th cir see also 73_tc_980 respondent determined that the following payments by beck's liquors were constructive dividends to mr beck diverted corporate income dollar_figure dollar_figure condo association fees big_number insurance-condos vehicles big_number big_number credit card--personal expenses big_number big_number auto expense repairs big_number big_number miscellaneous advertising personal ticket use ‘neither party argued that beck's liquors had insufficient earnings_and_profits for the distributions to be treated as dividends condo utilities big_number other personal expenses big_number property taxes big_number annual meeting expense total a diverted corporate income big_number big_number big_number big_number big_number the diverted corporate income is the gross_receipts omitted from the corporate returns for each year determined as follows state bank_deposits dollar_figure cash payments big_number nonincome items big_number total gross_receipts big_number reported on return big_number unreported gross_receipts big_number dollar_figure big_number big_number big_number big_number big_number the state bank deposit amounts were the amounts deposited into the corporation's state bank account there is no evidence that those amounts were distributed to mr beck or to either of his children dividends to mr beck the cash payments include the following cash payments cash expenses---till dollar_figure wage--till big_number gambling_losses big_number norwest bank big_number loan payments big_number purchase of ring big_number purchase of car big_number merrill lynch deposit subsequent year total cash payments big_number we hold that those amounts are not constructive a7 - the amount of cash that was not reported by the corporation that is attributable to cash taken from the till to cash employee checks and to pay for expenses was not cash distributed to mr beck and is not a constructive_dividend to him mr beck did not have gambling_losses during the years at issue rather he had gambling winnings of dollar_figure in and dollar_figure in mr beck did not report the gambling winnings as income although the winnings are not constructive dividends they are income to mr beck that is to be included in his income for the years at issue we have found that the cash winnings represent a source of cash and the cash payments should be reduced by dollar_figure in and dollar_figure in the dollar_figure was deposited into the corporation's merrill lynch account in mr beck did not receive the money and it 1s not a constructive_dividend to him similarly the norwest account is the corporation's account and the cash deposited into that account 1s not a constructive_dividend to mr beck the dollar_figure received at the end of and deposited into the state bank account in date also is not a constructive_dividend to mr beck mr beck asserts that the dollar_figure paid in for the ring was a cash loan to him that the dollar_figure paid in for the car was a cash loan to michael and that the loan payments of dollar_figure in and dollar_figure in were cash loans to michelle mr -- - beck has failed to prove that it is more_likely_than_not that these items were loans there are no loan documents and there 1s no evidence that mr beck michael or michelle ever intended to repay the corporation for the payments those amounts are dividends to mr beck b remaining expenses respondent asserts that the remaining items are personal expenses of mr beck that were paid for by the corporation corporate shareholders who use corporate property for personal purposes or for whom the corporation pays personal expenses are charged with additional distributions from the corporation taxable to them as constructive dividends to the extent of the corporation's earnings_and_profits 88_tc_63 affd per curiam 894_f2d_1072 9th cir 37_tc_650 when a corporation has made such a transfer to a member of the shareholder's family the shareholder has enjoyed the use of such property no less than if it had been distributed to him directly 199_f2d_273 8th cir affg a memorandum opinion of this court if a corporation provides property for or pays personal expenses of employees in their capacity as such the employees are charged with additional income in the form of constructive _ _ wages or salary sec_61 whether personal_use of corporate property constitutes constructive dividends or constructive wages is a question of fact loftin woodard inc v united_states f 2d pincite 298_f2d_562 9th cir affg tcmemo_1960_276 whether amounts are paid as compensation turns on the factual determination of whether the payor intends at the time that the payment is made to compensate the recipient for services performed see 733_f2d_191 1st cir affg 81_tc_505 115_tc_43 king's ct mobile home park inc v commissioner t c pincite 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir in lieu of wages beck's liquors paid the real_estate_taxes on the condominium in which michael resided the insurance on the topaz and the premium on michael's life_insurance_policy for the occasional work michelle performed for the store beck's liquors paid for the insurance on the buick she drove those payments are not constructive dividends to mr beck -- - with respect to the remaining items they are personal expenses of mr beck that were paid for by the corporation they are dividends taxable to mr beck in the year of payment to reflect the foregoing decisions will be entered for petitioners in docket nos and decision will be entered under rule in docket no
